DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 and dependent claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the imaging system" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Hence, this limitation renders claim 20-28 indefinite.
Note: claim 20 recites an apparatus including a tomography system comprising a light source and a processor comprising a tangible medium embodying instructions adapted to determine an index refraction of a material. Claim 20 further recites that the processor is coupled “to the imaging system and configured to receive data from the tomography system” in lines 4-5. It is known in the art that a tomography system is used for producing a 3-D image of the internal structure of a solid material, such as a human body. Nonetheless, the examiner takes the position that the ‘imaging system’ recited in the claim is directed to a separate imaging system.
Appropriate correction is required.
Claim 23 recites the limitation "the second laser" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation further renders the claim indefinite.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai, U.S. patent No. 8,377,047.
Dai discloses vision treatment systems and methods for fine-tuning ablation profiles and other treatment shapes (see the abstract and col. 1 lines 14-16). He teaches that in some embodiments, the present invention comprises  systems for determining refractive treatment of a patient’s eye, the systems including an input configured to receive index of refraction for a corneal of a patient’s eye, and a processing module comprising a tangible medium embodying machine-readable code that determines the refractive treatment shape for the eye based on the variable index of refraction (see col. 2 lines 22-29). 
Dai further teaches the treatment systems may be selected from various known treatment systems including wave-front sensor systems, topography and/or tomography systems [The change in optical quality may be determined using any of a variety of standard vision diagnostic systems. Wave-front sensor systems now being developed may also be beneficial for determining a desired change in an optical property, and still further alternative topography and/or tomography systems may also be used (col.13 lines 30-36)].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Angeley et al., Pub. No. U.S. 2014/0128853, discloses ophthalmic surgery system comprising an OCT imaging system with a light source (pars. 0087, 0111, 0112), a control electronics including one or more processors (par. 0091), a tomography system adapted to determine index refraction ocular tissue (pars. 0135, 0140), and a processor comprising programmed instructions stored on a computer readable medium (par. 0149).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
December 16, 2022